                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    STEPHEN E. WHITTED,                                CASE NO. C18-0643-JCC
10                           Plaintiff,                  MINUTE ORDER
11            v.

12    PETER WINFIELD JORDAN, et al.,

13                           Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Plaintiff’s Local Civil Rule 37 Joint Submission
18   of Plaintiff and Defendant Stacey L. Smythe (Dkt. No. 68). The Local Rules set forth an
19   expedited procedure for the Court’s consideration of a motion for an order compelling disclosure
20   or discovery. W.D. Wash. Local Civ. R. 37(a)(2). The parties must agree to use the expedited
21   procedure and must meet and confer in accordance with the Local Rules. Id.; see Fed. R. Civ. P.
22   37(a)(1), W.D. Wash. Local Civ. R. 37(a)(1). Although Plaintiff filed the instant motion as a
23   joint motion pursuant to Local Rule 37(a)(2), Defendants Smythe, Molly B. Kenny, and the Law
24   Offices of Molly B. Kenny did not agree to filing a joint motion and the parties have not met and
25   conferred about the discovery disputes at issue in accordance with the Federal and Local Rules.
26   (See Dkt. Nos. 69, 70, 70-1–70-10.)


     MINUTE ORDER
     C18-0643-JCC
     PAGE - 1
 1          Therefore, Plaintiff’s motion is DENIED. The parties are ORDERED to meet and confer

 2   in accordance with the Federal Rules of Civil Procedure and Local Civil Rules before the parties

 3   file a joint motion pursuant to Local Rule 37(a)(2) or Plaintiff files a motion to compel. Any

 4   future discovery motion must include a certification that the parties have adequately met and

 5   conferred. Failure to do so may be grounds for denial of the motion.

 6          DATED this 22nd day of April 2019.

 7                                                          William M. McCool
                                                            Clerk of Court
 8
 9                                                          s/Tomas Hernandez
                                                            Deputy Clerk
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-0643-JCC
     PAGE - 2
